USCA4 Appeal: 22-4171      Doc: 17         Filed: 08/22/2022    Pg: 1 of 4




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4171


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        VASHON JUAN SIGLER,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:99-cr-00051-CCE-1)


        Submitted: August 18, 2022                                        Decided: August 22, 2022


        Before WYNN, THACKER, and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Eugene E. Lester III, SHARPLESS MCCLEARN LESTER DUFFY, PA,
        Greensboro, North Carolina, for Appellant. Nicole Royer DuPre, Assistant United States
        Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4171      Doc: 17         Filed: 08/22/2022     Pg: 2 of 4




        PER CURIAM:

               Vashon Juan Sigler appeals the district court’s judgment revoking his supervised

        release and sentencing him to one year and one day of imprisonment. Counsel has filed a

        brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

        meritorious grounds for appeal but questioning whether the district court abused its

        discretion in revoking Sigler’s supervised release and whether Sigler’s sentence is plainly

        unreasonable. The Government has declined to file a brief. Although notified of his right

        to file a pro se supplemental brief, Sigler has not done so. We affirm.

               First, Sigler’s counsel questions whether the district court abused its discretion by

        revoking Sigler’s supervised release.     We review the district court’s revocation of

        supervised release for abuse of discretion and its factual determinations underlying the

        conclusion that a violation occurred for clear error. United States v. Dennison, 925 F.3d

        185, 190 (4th Cir. 2019). A district court need only find a supervised release violation by

        a preponderance of the evidence. 18 U.S.C. § 3583(e)(3) (cited in Dennison, 925 F.3d at

        191). Based on our review of the record, we conclude that there was ample evidence

        adduced at the revocation hearing from which the district court could conclude that Sigler

        committed new criminal conduct by committing assault on a female.

               Next, Sigler’s counsel questions whether Sigler’s sentence is reasonable. “We will

        affirm a revocation sentence if it is within the statutory maximum and is not plainly

        unreasonable.” United States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013) (internal

        quotation marks omitted). “When reviewing whether a revocation sentence is plainly

        unreasonable, we must first determine whether it is unreasonable at all.” United States v.

                                                     2
USCA4 Appeal: 22-4171      Doc: 17          Filed: 08/22/2022     Pg: 3 of 4




        Thompson, 595 F.3d 544, 546 (4th Cir. 2010). “A revocation sentence is procedurally

        reasonable if the district court adequately explains the chosen sentence after considering

        the Sentencing Guidelines’ nonbinding Chapter Seven policy statements and the applicable

        18 U.S.C. § 3553(a) factors.” United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017)

        (footnote omitted); see 18 U.S.C. § 3583(e). A revocation sentence is substantively

        reasonable if the court states a proper basis for concluding that the defendant should receive

        the sentence imposed, up to the statutory maximum. United States v. Crudup, 461 F.3d

        433, 440 (4th Cir. 2006). “A court need not be as detailed or specific when imposing a

        revocation sentence as it must be when imposing a post-conviction sentence, but it still

        must provide a statement of reasons for the sentence imposed.” Thompson, 595 F.3d at

        547 (internal quotation marks omitted). Only if a sentence is either procedurally or

        substantively unreasonable is a determination then made as to whether the sentence is

        plainly unreasonable. United States v. Moulden, 478 F.3d 652, 656-57 (4th Cir. 2007).

               We conclude that the sentence is procedurally and substantively reasonable. The

        district court imposed a within-policy-statement-range sentence, considered the relevant

        statutory factors, and gave sufficiently detailed reasons for its decision. Specifically, the

        court recounted Sigler’s continued employment, lack of violations in over four years,

        continued drug use, and its effect on his relationship with his wife.

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. Accordingly, we affirm the district court’s

        revocation judgment. This court requires that counsel inform Sigler, in writing, of the right

        to petition the Supreme Court of the United States for further review. If Sigler requests

                                                      3
USCA4 Appeal: 22-4171         Doc: 17      Filed: 08/22/2022     Pg: 4 of 4




        that a petition be filed, but counsel believes that such a petition would be frivolous, then

        counsel may move in this court for leave to withdraw from representation. Counsel’s

        motion must state that a copy thereof was served on Sigler.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




                                                     4